Exhibit 10.2

UNIVERSAL HEALTH SERVICES, INC.

SUPPLEMENTAL LIFE INSURANCE PLAN AND AGREEMENT

PART B: ALAN B. MILLER 2002 TRUST

 

1



--------------------------------------------------------------------------------

UNIVERSAL HEALTH SERVICES, INC.

SUPPLEMENTAL LIFE INSURANCE PLAN AND AGREEMENT PART B

THIS SUPPLEMENTAL LIFE INSURANCE PLAN AND AGREEMENT (the “Plan”), is made and
entered into effective December 9, 2010, by and between Universal Health
Services, Inc., a Delaware corporation (the “Company”), and Anthony Pantaleoni
(the “Trustee”), as Trustee of the Alan B. Miller 2002 Trust (the “Trust”),
which has been irrevocably designated by the insured executive, Alan B. Miller
(the “Executive”) as the recipient of all benefits provided by the Company under
the Plan on behalf of the Executive. The Plan is intended to constitute a
“non-equity endorsement split dollar arrangement” under the Internal Revenue
Code of 1986, as amended (the “Code”) and a “welfare benefit plan” under the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and shall
be interpreted accordingly.

ARTICLE 1

Definitions

1.1 “Administrator” shall mean the Board or the person or persons appointed by
the Board to administer the Plan pursuant to Article 7 of the Plan. In no event
shall the Executive participate, directly or indirectly, as a member of the
Board of Directors or as a stockholder of the Company in any actions by the
Company related to this policy.

1.2 “Board” shall mean the Board of Directors (including any committee thereof)
of the Company.

1.3 “Cumulative Premiums” shall mean the total cumulative premium payments made
on the applicable Policy by the Company and the Trust.

1.4 “Economic Benefit” shall mean the value of the economic benefit of the life
insurance coverage provided to the Trust on behalf of the Executive under this
Plan for income tax purposes, determined based on Treasury regulations, rulings
issued by the Internal Revenue Service and other applicable authorities.

1.5 “Insurance Company or Companies” shall refer individually and collectively
to the life insurance carriers issuing the applicable Policy or Policies.

1.6 “Policy or Policies” shall refer individually and collectively to the life
insurance policies insuring the life of the Executive as described in Exhibit A
hereto, made subject to the Plan pursuant to Article 2 of the Plan.

ARTICLE 2

Life Insurance Policies

2.1 Policies. To provide the insurance benefits under the Plan, the Company has
acquired the Policies. The Company is the owner of the Policies and shall
continue to hold all incidents of ownership therein. However, the Company shall
take such action as may be

 

1



--------------------------------------------------------------------------------

necessary to endorse to the Trust a portion of the death benefit under each
Policy in the amount provided under Article 3.

2.2 Premiums. The Trust shall pay that portion of the premiums on each Policy
equal to the Economic Benefit for the applicable calendar year, and the Company
shall pay the balance of the scheduled premium payments specified in Exhibit A
with respect to each Policy, on or before the due date thereof under the terms
of the Policy. In the event that the Trust fails to make the required portion of
any premium payment when such payment shall become due under the terms of the
Policy, the Company shall impute the difference between the Economic Benefit for
the applicable calendar year and any premium paid by the Trust for such year as
compensation income to the Executive for such calendar year.

2.3 Policy Loans, Withdrawals, or Surrender. The Company shall have no right to
obtain loans or make withdrawals from the Policies or to surrender or exchange
the Policies, without the prior written consent of the Trustee. Neither the
Trustee nor the Executive shall have any present or future interest in Policy
cash values nor any right to obtain loans or withdrawals or to surrender the
Policies at any time.

2.4 Dividends and Investment of Policy Assets. Policy dividends shall be
reinvested in the Policies, and the Administrator shall make any and all
decisions regarding administration of the Policies, including investment of
assets within the Policies according to the terms and conditions of the
Policies.

2.5 Assignment. The Trust may assign to one or more individuals or trustees all
or any part of the Trust’s right, title, claim, interest, and benefit under the
Plan provided that such assignment shall be subject to the terms and conditions
of the Plan.

ARTICLE 3

Life Insurance Benefits

3.1 Death Benefit. The right to benefits under this Plan shall continue, without
regard to the employment status of the Executive until the death of the
Executive. Upon the death of the Executive, a portion of the death benefit
payable under each Policy equal to the greater of the Cumulative Premiums or net
cash value of the Policy (excluding surrender charges or other similar charges
or reductions) immediately prior to death shall be paid to the Company. The
balance of the death benefit shall be paid to the Trust and the Administrator
shall file the appropriate forms with each Insurance Company to endorse such
applicable portion of the death benefit under each Policy to the Trust.

ARTICLE 4

Amendment and Termination of Plan

4.1 Amendment or Termination of Plan. The Plan shall not be terminated or
amended in any manner without prior written consent of both the Company and the
Trustee. Notwithstanding the foregoing, either party shall have the unilateral
right to terminate the Plan within sixty (60) days of the other party’s failing
to make any premium payment required under Section 2.2 of the Plan, or in the
event that any material provision of the Plan is determined to be unenforceable
or in violation of any applicable law. In the event of a termination of the Plan
for

 

2



--------------------------------------------------------------------------------

any reason, the Trust shall have the right, but not the obligation, to purchase
one or more of the Policies from the Company by notice to the Administrator
within thirty (30) days of such termination of the Plan accompanied by good and
valuable consideration in a form acceptable to the Administrator equal to the
greater of the Cumulative Premiums or the net cash value of the applicable
Policy (excluding surrender charges or other similar charges or reductions) as
of the date of such Plan termination.

ARTICLE 5

Administration/Claims Procedures

5.1 Administration. The Administrator shall have the discretion to interpret and
administer the Plan, to make, amend and rescind such rules as it deems
reasonably necessary for the proper administration of the Plan, to appoint
agents and to make all other arrangements and determinations reasonably
necessary or advisable for the administration of the Plan. No member of the
Administrator shall be liable for any determination, decision, or action made in
good faith with respect to the Plan. The Company shall indemnify and hold
harmless the members of the Administrator from and against any and all
liabilities, costs, and expenses incurred by such persons as a result of any act
or omission, in connection with the performance of such persons’ duties,
responsibilities, and obligations under the Plan, other than such liabilities,
costs, and expenses as may result from the bad faith, willful misconduct, or
criminal acts of such persons.

5.2 Notice of Right to Claim Benefits. The Administrator shall be the “named
fiduciary” and shall notify the Trustee of the right to claim benefits under the
Plan and the method and requirements for the filing of such claims. The benefit
payments under the Plan shall be made by the Insurance Companies directly to the
Trust in accordance with the endorsement and beneficiary designation filed under
each Policy.

5.3 Claims Procedures. If the Trustee or another claimant believes that the
Trust or claimant has been denied benefits or coverage to which it is entitled
under the Plan, the claimant may file a written claim with the Administrator
setting forth the nature of the benefit claimed, the amount thereof, and the
basis for claiming entitlement to such benefit. The Administrator shall
determine the validity of the claim and communicate a decision to the claimant
promptly and, in any event, not later than ninety (90) days after receipt of the
claim by the Administrator. The claim may be deemed by the claimant to have been
denied in the event a decision is not furnished to the claimant within such
ninety (90) day period. Every claim for benefits which is denied shall be denied
by written notice setting forth in a manner calculated to be understood by the
claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based,
(iii) description of any additional material or information that is necessary to
process the claim, and (iv) an explanation of the procedure for further
reviewing the denial of the claim and the claimant’s right to pursue legal
action in the event of an adverse determination on review.

5.4 Review Procedures. Within sixty (60) days after the receipt of a denial on a
claim, a claimant may file a written request for review of such denial. Such
review shall be undertaken by the Board of Directors of the Company and shall be
a full and fair review. The claimant shall have the right to review all
pertinent documents. The Board of Directors shall

 

3



--------------------------------------------------------------------------------

issue a decision not later than sixty (60) days after the receipt of a request
for review from a claimant. The decision on review shall be in writing and shall
include specific reasons for the decision written in a manner calculated to be
understood by the claimant with specific reference to any provisions of the Plan
on which the decision is based and shall include an explanation of the
claimant’s right to pursue legal action in the event of an adverse determination
on review.

ARTICLE 6

Miscellaneous

6.1 Successors of the Company. The rights and obligations of the Company under
the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

6.2 Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or as giving the
Executive any right to continued employment with the Company.

6.3 Captions. The captions of the articles and paragraphs of the Plan are for
convenience only and shall not control or affect the meaning or construction of
any of its provisions.

6.4 Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.

6.5 Waiver of Breach. The waiver by the Company of any breach of any provision
of the Plan shall not operate or be construed as a waiver of any subsequent
breach by the Trust or the Executive.

6.6 Notice. Any notice or filing required or permitted to be given to the
Company or the Trust under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, in the case of the
Company, to the principal office of the Company, directed to the attention of
the Administrator, and in the case of the Trust, to the attention of the Trustee
at the address specified below, or such other address as may subsequently be
provided to the Administrator by the Trustee or the Executive, with a copy to
the Executive at the last known address of the Executive on the employment
records of the Company. Such notice shall be deemed given as of the date of
delivery or, if delivery is made by mail, as of the date shown on the postmark
on the receipt for registration or certification.

6.7 Notice to Insurance Company. The Administrator shall be responsible for
notifying the applicable Insurance Companies of any changes in the ownership
rights and interests of the Trust and the Company and of any changes in the
beneficiary designation under the Policies, and the Insurance Companies shall be
entitled to rely upon such notification received from the Administrator.

6.8 Applicable Law. In the event any provision of, or legal issue relating to,
this Plan is not fully preempted by ERISA, such issue or provision shall be
governed by the laws of the State of Pennsylvania.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Plan and Agreement as of the
day and year first above written.

 

COMPANY: Universal Health Services, Inc. By: /s/ Steve Filton Title: Sr. Vice
President and Chief Financial Officer TRUST: /s/ Anthony Pantaleoni Trustee for
the Alan B. Miller 2002 Trust

 

5